Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-1018 Dreyfus Founders Funds, Inc. (Exact name of registrant as specified in charter) 210 University Boulevard, Suite 800, Denver, Colorado 80206 (Address of principal executive offices) (Zip code) Kenneth R. Christoffersen, Esq. 210 University Boulevard, Suite 800, Denver, Colorado 80206 (Name and address of agent for service) Registrant's telephone number, including area code: 303-394-4404 Date of fiscal year end: December 31 Date of reporting period: September 30, 2008 Item 1. Schedule of Investments STATEMENT OF INVESTMENTS Dreyfus Founders Discovery Fund September 30, 2008 (Unaudited) Common Stocks96.7% Shares Value ($) Aerospace & Defense1.0% ManTech International, Cl. A 27,710 a Air Freight & Logistics2.1% Forward Air UTi Worldwide Apparel Retail1.0% bebe Stores DSW, Cl. A 55,410 a Application Software1.2% Concur Technologies 35,650 a Informatica 57,790 a Biotechnology5.7% Acorda Therapeutics 32,500 a Alexion Pharmaceuticals 41,540 a Alnylam Pharmaceuticals 57,020 a Celera Corporation 108,940 a Enzon Pharmaceuticals 130,070 a Incyte 47,907 a Pharmasset 25,972 a Regeneron Pharmaceuticals 32,310 a United Therapeutics 12,650 a Casinos & Gaming1.9% WMS Industries 107,830 a Communications Equipment2.7% BigBand Networks 102,740 a Blue Coat Systems 34,860 a Neutral Tandem 102,130 a OpNext 240,940 a Polycom 32,510 a Construction & Engineering1.3% Quanta Services 80,120 a Construction, Farm Machinery & Heavy Trucks.9% Bucyrus International, Cl. A Consumer Finance1.5% Cardtronics 81,950 a EZCORP, Cl. A 99,560 a Data Processing & Outsourced Services3.3% Metavante Technologies 79,380 a NeuStar, Cl. A 204,110 a Electronic Equipment & Instruments.7% Cogent 119,890 a Electronic Manufacturing Services.5% IPG Photonics 46,230 a Environmental & Facilities Services1.0% Clean Harbors 24,530 a Food Distributors1.0% Spartan Stores Food Retail1.4% Ruddick Footwear1.1% Skechers USA, Cl. A 50,890 a Steven Madden 44,270 a Health Care Distributors.8% PSS World Medical 72,940 a Health Care Equipment13.1% ArthroCare 67,650 a CONMED 89,040 a Exactech 26,520 a Integra LifeSciences Holdings 55,150 a Natus Medical 65,980 a NuVasive 34,610 a PerkinElmer Resmed 84,540 a Thoratec 41,460 a Volcano 87,410 a Wright Medical Group 122,160 a Health Care Technology.5% Phase Forward 42,160 a Industrial Machinery1.1% Actuant, Cl. A Internet Software & Services3.4% j2 Global Communications 62,220 a Marchex, Cl. B SkillSoft, ADR 318,660 a IT Consulting & Other Services3.5% CACI International, Cl. A 83,770 a Ness Technologies 150,200 a Leisure Products.7% Polaris Industries Life Sciences Tools & Services6.7% Bio-Rad Laboratories, Cl. A 30,980 a Life Sciences Research 17,600 a PAREXEL International 76,720 a Thermo Fisher Scientific 66,410 a Varian 40,080 a Movies & Entertainment3.3% Lions Gate Entertainment 428,280 a Playboy Enterprises, Cl. B 126,650 a RHI Entertainment 78,970 a Multi-Line Insurance1.6% Arch Capital Group 36,200 a Oil & Gas Equipment & Services6.5% Cal Dive International 131,590 a Dril-Quip 63,800 a ENGlobal 63,600 a Hornbeck Offshore Services 57,130 a ION Geophysical 103,910 a NATCO Group, Cl. A 59,440 a 2,388,299 Oil & Gas Exploration & Production4.7% Arena Resources 60,520 a 2,351,202 Berry Petroleum, Cl. A 52,440 2,031,001 Penn Virginia 42,880 2,291,507 Rex Energy 83,180 a 1,310,917 Paper Packaging1.2% Packaging Corp. of America 88,020 Personal Products3.8% Alberto-Culver 128,940 3,512,326 NBTY 57,810 a 1,706,551 Nu Skin Enterprises, Cl. A 79,300 1,286,246 Pharmaceuticals2.3% Covance 34,300 a 3,032,463 XenoPort 18,237 a 884,312 Property & Casualty Insurance1.8% ProAssurance 26,280 a 1,471,680 RLI 25,260 1,568,393 Publishing.7% Interactive Data 46,470 Regional Banks.7% IBERIABANK 23,480 Restaurants3.1% P.F. Chang's China Bistro 36,620 a 862,035 Panera Bread, Cl. A 25,570 a 1,301,513 Papa John's International 112,440 a 3,053,870 Research & Consulting Services2.1% Exponent 49,820 a 1,648,544 Huron Consulting Group 33,610 a 1,915,098 Security & Alarm Services.8% Cornell 51,990 a Semiconductors1.9% Diodes 43,110 a 795,380 Microsemi 51,980 a 1,324,450 ON Semiconductor 152,380 a 1,030,089 Specialty Stores.8% Tractor Supply 34,300 a Technology Distributors.9% Mellanox Technologies 154,360 a Trading Companies & Distributors.9% MSC Industrial Direct, Cl. A 32,630 Trucking1.5% Landstar System 45,780 2,017,067 Werner Enterprises 26,540 576,183 Total Common Stocks (cost $170,416,332) Other Investment3.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,880,000) 5,880,000 b Total Investments (cost $176,296,332) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $176,296,332. Net unrealized depreciation on investments was $5,911,141 of which $6,977,265 related to appreciated investment securities and $12,888,406 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Founders Equity Growth Fund September 30, 2008 (Unaudited) Common Stocks94.4% Shares Value ($) Advertising.5% Omnicom Group Aerospace & Defense.3% Precision Castparts Air Freight & Logistics.8% FedEx Apparel Retail2.2% Gap Limited Brands Application Software.4% Autodesk 49,180 a Asset Management & Custody Banks1.3% Janus Capital Group Biotechnology2.3% BioMarin Pharmaceutical 227,888 a Gilead Sciences 62,489 a Communications Equipment4.0% Cisco Systems 447,128 a Research In Motion 14,474 a QUALCOMM Computer & Electronics Retail2.3% Best Buy GameStop, Cl. A 129,375 a Computer Hardware4.3% Apple 83,494 a Hewlett-Packard Computer Storage & Peripherals1.2% EMC 394,773 a Construction & Farm Machinery & Heavy Trucks.6% Deere & Co. Data Processing & Outsourced Services.5% Visa, Cl. A Department Stores.4% Nordstrom Diversified Metals & Mining.9% Freeport-McMoRan Copper & Gold Drug Retail.8% CVS Caremark Education Services1.4% Apollo Group, Cl. A 88,583 a Electrical Components & Equipment.8% Energy Conversion Devices 52,423 a Electronic Equipment & Instruments1.9% Agilent Technologies 242,421 a Environmental & Facilities Services2.0% Waste Management Fertilizers & Agricultural Chemicals1.0% Monsanto Health Care Equipment1.5% Covidien Home Entertainment Software2.9% Activision Blizzard 288,588 a Electronic Arts 180,014 a Home Improvement Retail1.2% Home Depot Household Products1.2% Procter & Gamble Hypermarkets & Super Centers2.7% Wal-Mart Stores Industrial Machinery1.7% Dover Integrated Oil & Gas3.7% Chevron Exxon Mobil Hess Integrated Telecommunication Services1.1% Verizon Communications Internet Retail.9% Amazon.com 49,638 a Internet Software & Services3.2% Akamai Technologies 216,952 a Google, Cl. A 21,542 a Investment Banking & Brokerage1.9% Charles Schwab Life & Health Insurance1.5% Unum Group Life Sciences Tools & Services3.7% Pharmaceutical Product Development Thermo Fisher Scientific 72,211 a Movies & Entertainment1.0% Walt Disney Multi-Line Insurance.9% Assurant Oil & Gas Drilling.8% Transocean 27,009 a Oil & Gas Equipment & Services2.2% National Oilwell Varco 62,165 a Schlumberger Oil & Gas Exploration & Production2.5% Apache Chesapeake Energy Ultra Petroleum 70,055 a Other Diversified Financial Services1.0% JPMorgan Chase & Co. Packaged Foods & Meats3.0% Dean Foods 195,956 a Kraft Foods, Cl. A Personal Products2.7% Avon Products Estee Lauder, Cl. A Pharmaceuticals5.6% Abbott Laboratories Allergan Johnson & Johnson Wyeth Railroads1.7% Union Pacific Semiconductor Equipment1.9% KLA-Tencor MEMC Electronic Materials 178,399 a Semiconductors4.0% Altera Broadcom, Cl. A 148,455 a Intel Soft Drinks1.2% PepsiCo Steel.5% Allegheny Technologies 25,984 767,827 Cleveland-Cliffs 19,340 1,023,860 Systems Software7.5% Adobe Systems 116,796 a 4,609,938 Microsoft 749,561 20,005,783 Oracle 238,840 a 4,850,840 Tobacco.8% Philip Morris International 61,160 Total Common Stocks (cost $401,123,865) Exchange Traded Funds1.9% iShares Russell 1000 Growth Index Fund 37,666 1,828,684 Standard & Poor's Depository Receipts (Tr. Ser. 1) 48,956 5,678,406 Total Exchange Traded Funds (cost $8,173,143) Other Investment2.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,946,000) 10,946,000 b Total Investments (cost $420,243,008) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $420,243,008. Net unrealized depreciation on investments was $36,686,912 of which $14,206,620 related to appreciated investment securities and $50,893,532 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Founders Mid-Cap Growth Fund September 30, 2008 (Unaudited) Common Stocks95.8% Shares Value ($) Aerospace & Defense3.2% Alliant Techsystems 65,000 a Air Freight & Logistics1.3% UTi Worldwide 143,000 Apparel Retail1.0% Guess? 56,000 Apparel, Accessories & Luxury Goods5.5% Coach 126,000 a 3,155,040 Gildan Activewear 273,200 a 6,223,496 Liz Claiborne 71,000 1,166,530 Application Software.9% Nuance Communications 139,000 a Asset Management & Custody Banks3.2% Janus Capital Group 254,419 Automotive Retail.6% Advance Auto Parts 29,000 Biotechnology5.8% Alexion Pharmaceuticals 46,000 a 1,807,800 BioMarin Pharmaceutical 283,000 a 7,496,670 Martek Biosciences 57,000 a 1,790,940 Broadcasting.5% Discovery Communications, Ser. A 62,000 a Commodity Chemicals.9% Celanese, Ser. A 60,000 Communications Equipment.6% Juniper Networks 51,000 a Computer & Electronics Retail2.9% GameStop, Cl. A 163,000 a Construction & Engineering1.1% Foster Wheeler 59,000 a Construction, Farm Machinery & Heavy Trucks3.0% AGCO 46,000 a 1,960,060 Cummins 56,000 2,448,320 Joy Global 30,000 1,354,200 Data Processing & Outsourced Services2.4% MasterCard, Cl. A 14,000 2,482,620 NeuStar, Cl. A 108,000 a 2,148,120 Department Stores1.1% Kohl's 45,000 a Electrical Components & Equipment2.8% Energy Conversion Devices 56,000 a 3,262,000 GrafTech International 140,000 a 2,115,400 Electronic Components.5% Dolby Laboratories, Cl. A 27,000 a Electronic Manufacturing Services.7% Trimble Navigation 53,000 a Fertilizers & Agricultural Chemicals2.6% Intrepid Potash 73,904 a 2,227,467 Mosaic 41,000 2,788,820 Gas Utilities1.3% Questar 62,000 General Merchandise Stores.8% Family Dollar Stores 64,000 Health Care Equipment5.2% Covidien 69,000 3,709,440 Masimo 112,000 a 4,166,400 St. Jude Medical 48,000 a 2,087,520 Health Care Services.8% Emergency Medical Services, Cl. A 50,000 a Health Care Supplies.4% Charles River Laboratories International 13,000 a Home Entertainment Software1.4% Electronic Arts 72,000 a Home Furnishing.9% Bed Bath & Beyond 56,000 a Household Products1.4% Energizer Holdings 33,000 a Industrial Machinery3.4% Flowserve 45,000 3,994,650 Middleby 46,000 a 2,498,260 Internet Software & Services1.7% Akamai Technologies 181,000 a Leisure Products2.6% Polaris Industries 109,000 Multi-Line Insurance3.6% Assurant 123,000 Oil & Gas Drilling1.4% Noble 59,000 Oil & Gas Equipment & Services6.2% Cameron International 74,000 a 2,851,960 National Oilwell Varco 77,000 a 3,867,710 Smith International 25,082 1,470,808 Weatherford International 135,000 a 3,393,900 Oil & Gas Exploration & Production2.0% Arena Resources 57,000 a 2,214,450 Southwestern Energy 53,000 a 1,618,620 Packaged Foods & Meats.7% Cadbury, ADR 32,000 Personal Products1.4% Estee Lauder, Cl. A 52,000 Pharmaceuticals2.9% Alpharma, Cl. A 69,000 a 2,545,410 Shire, ADR 62,000 2,960,500 Restaurants1.0% Yum! Brands 59,000 Semiconductor Equipment1.9% ASML Holding (NY Shares) 49,111 864,845 MEMC Electronic Materials 94,000 a 2,656,440 Semiconductors3.7% Atmel 527,000 a 1,786,530 Broadcom, Cl. A 120,000 a 2,235,600 Microsemi 120,000 a Specialized Finance2.1% IntercontinentalExchange 50,000 a Systems Software3.0% BMC Software 63,000 a McAfee 116,000 a Thrifts & Mortgage Finance.5% Hudson City Bancorp Wireless Telecommunication Services4.9% American Tower, Cl. A 82,050 a Metropcs Communications 61,000 a NII Holdings 145,000 a Total Common Stocks (cost $222,265,414) Other Investment4.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,271,000) 9,271,000 b Total Investments (cost $231,536,414) 100.7% Liabilities, Less Cash and Receivables (.7%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $231,536,414. Net unrealized depreciation on investments was $39,905,856 of which $3,838,827 related to appreciated investment securities and $43,744,683 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Founders Passport Fund September 30, 2008 (Unaudited) Common Stocks95.1% Shares Value ($) Australia5.5% Australian Worldwide Exploration 87,391 a CFS Retail Property Trust Computershare Flight Centre Goodman Fielder Incitec Pivot 54,910 a PanAust 319,124 a Sims Group Sonic Healthcare Belgium3.1% Ackermans & van Haaren Bekaert Colruyt Mobistar Tessenderlo Chemie Canada5.5% Cogeco Cable Crescent Point Energy Trust Emera Laurentian Bank of Canada Oilexco 20,720 a Petrobank Energy & Resources 4,010 a Solana Resources 50,290 a Thompson Creek Metals 14,583 a Trinidad Drilling Westjet Airlines 22,530 a Yamana Gold Finland1.7% Konecranes Orion, Cl. B Tietoenator Wartsila France9.4% Arkema Cap Gemini Casino Guichard Perrachon CNP Assurances Fonciere des Regions Havas Ipsen Ipsos Publicis Groupe Rallye SEB Technip Teleperformance Unibail-Rodamco Vallourec Wendel Germany6.3% Adidas Demag Cranes Deutsche Euroshop Deutsche Lufthansa Hannover Rueckversicherung K+S Kloeckner & Co. KUKA Lanxess MAN MTU Aero Engines Holding Salzgitter Software Wincor Nixdorf Greece1.5% Alapis Holding Industrial Folli-Follie Sarantis Hong Kong2.4% Champion Real Estate Investment Trust Chaoda Modern Agriculture China Agri-Industries Holdings 502,000 a Hysan Development Neo-China Land Group Holdings 493,500 b Peace Mark Holdings 586,000 b Ireland.8% DCC Paddy Power Italy4.8% ACEA Banca Popolare di Milano Scarl Benetton Group Buzzi Unicem Prysmian Recordati Terna Rete Elettrica Nazionale Unipol Gruppo Finanziario Japan16.7% Air Water Chiyoda F.C.C. Ferrotec Hisamitsu Pharmaceutical Hitachi Capital Hogy Medical Hosiden IT Holdings 14,000 a Japan Aviation Electronics Industry Keihin Kinden Kuroda Electric Matsumotokiyoshi Holdings Mitsubishi UFJ Lease & Finance NET One Systems Nihon Unisys Nippon Sheet Glass Nippon Synthetic Chemical Industry Nomura Real Estate Holdings NSD Ohara Onward Holdings Sanyo Shokai Shimachu SKY Perfect JSAT Holdings Star Micronics Suruga Bank Suzuken Tadano Toho Pharmaceutical Tosoh Toyo Engineering Ube Industries Yamaguchi Financial Group Netherlands3.1% Core Laboratories Fugro Gemalto 8,395 a Imtech Koninklijke BAM Groep Koninklijke DSM Norway.3% Ementor 30,600 a Singapore1.0% CapitaCommercial Trust Noble Group Singapore Petroleum Straits Asia Resources South Korea2.9% CJ Home Shopping Daegu Bank Honam Petrochemical Korea Zinc LG Fashion LG Telecom Yuhan Spain4.8% Corporacion Financiera Alba Enagas Laboratorios Almirall Mapfre Prosegur CIA de Seguridad Tubacex Union Fenosa Sweden2.0% Castellum Elekta, Cl. B NCC, Cl. B Peab SAAB, Cl. B Switzerland6.0% Adecco Clariant 34,432 a Holcim Kuoni Reisen Holding Lonza Group Petroplus Holdings 4,180 a PSP Swiss Property 6,050 a Syngenta Synthes United Kingdom17.3% Aegis Group Aggreko 24,270 235,694 Amlin 49,620 280,288 Ashtead Group 183,310 219,734 Atkins 23,420 305,392 Aveva Group 13,818 282,799 Balfour Beatty 67,310 362,073 Beazley Group 114,970 245,229 Brit Insurance Holdings 56,390 182,439 British Energy Group 20,827 282,140 Charter 20,380 227,766 Close Brothers Group 24,487 246,103 COLT Telecom Group 71,896 a 130,292 Cookson Group 43,856 369,804 Croda International 24,150 264,385 Dana Petroleum 16,662 a 355,950 Davis Service Group 31,280 150,040 Greene King 39,870 327,760 Hiscox 54,400 237,807 Interserve 37,907 204,958 Jardine Lloyd Thompson Group 32,528 259,072 John Wood Group 39,945 243,026 Keller Group 14,713 176,212 Mondi 37,415 174,483 N. Brown Group 67,449 267,505 Petrofac 24,540 255,186 QinetiQ 76,210 281,752 Sage Group 53,750 187,089 Spectris 23,706 284,169 Spirent Communications 89,408 107,991 Stagecoach Group 51,195 233,474 Thomas Cook Group 99,850 394,421 Tui Travel 67,187 257,964 Vedanta Resources 7,199 149,441 WSP Group 22,100 131,858 Total Common Stocks (cost $59,575,259) Preferred Stocks.9% Germany Fresenius (cost $332,859) 5,990 Total Investments (cost $59,908,118) 96.0% Cash and Receivables (Net) 4.0% Net Assets 100.0% a Non-income producing security. b Illiquid securities. At the period end, the value of these securities amounted to $195,079 or 0.4% of net assets. The valuation of these securities has been determined in good faith under the Board of Directors. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $59,908,118. Net unrealized depreciation on investments was $12,344,264 of which $959,968 related to appreciated investment securities and $13,304,232 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES September 30, 2008 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2008 ($) Financial Futures Long MSCI Pan Euro 32 December 2008 Topix 2 December 2008 Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 9/30/2008 ($) Sell: Japanese Yen, Expiring 10/01/2008 Total Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 4,334,760 (36,680) Level 2 - Other Significant Observable Inputs 43,034,016 1,990 Level 3 - Significant Unobservable Inputs 195,079 0 Total 47,563,854 (34,690) *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Securities ($) Balance as of 12/31/2007 0 Realized gain (loss) 0 Change in unrealized appreciation (239,857) (depreciation) Net purchases (sales) 0 Transfers in and/or out of Level 3 434,936 Balance as of 9/30/2008 195,079 STATEMENT OF INVESTMENTS Dreyfus Founders Worldwide Growth Fund September 30, 2008 (Unaudited) Common Stocks97.7% Shares Value ($) Australia2.1% BHP Billiton Computershare Sonic Healthcare Austria.3% Raiffeisen International Bank Holding Belgium.7% Colruyt Canada4.2% Barrick Gold Bombardier, Cl. B Canadian Natural Resources EnCana Ensign Energy Services Fairfax Financial Holdings BASF Bayer Deutsche Telekom E.ON Kloeckner & Co. Linde MAN RWE Salzgitter SAP Siemens Hong Kong1.3% Esprit Holdings Hang Seng Bank Hutchison Whampoa Ireland.4% Kerry Group, Cl. A Italy1.0% ACEA Prysmian Snam Rete Gas Japan8.5% Canon Daihatsu Motor Fujitsu INPEX Corporation 14 Isuzu Motors JFE Holdings KDDI 41 Konica Minolta Holdings Marubeni Matsushita Electric Industrial Mitsubishi Mitsubishi Electric Mitsubishi Tanabe Pharma Mitsubishi UFJ Financial Group Nikon Nintendo Nippon Sheet Glass Nippon Yusen Sony Sumitomo Electric Industries Tokio Marine Holdings Tsumura & Co. Yamaguchi Financial Group Luxembourg.4% ArcelorMittal Netherlands1.5% European Aeronautic Defence and Space Imtech ING Groep Koninklijke BAM Groep Koninklijke DSM Norway.9% StatoilHydro Telenor Yara International Spain1.4% Banco Santander Telefonica Sweden.9% Alfa Laval Nordea Bank Switzerland4.5% Credit Suisse Group Lonza Group Nestle Novartis Roche Holding United Kingdom10.3% Anglo American AstraZeneca Aveva Group Barclays British American Tobacco Charter Cookson Group Dana Petroleum 4,047 a Greene King HSBC Holdings Imperial Tobacco Group Rexam Royal Dutch Shell, Cl. B Scottish & Southern Energy Stagecoach Group Standard Chartered Standard Life Tesco Thomas Cook Group Vodafone Group WPP Group Xstrata United States49.5% Abbott Laboratories Adobe Systems 12,390 a Agilent Technologies 13,593 a Akamai Technologies 10,405 a Allegheny Technologies Amazon.com 4,662 a Apollo Group, Cl. A 1,871 a Apple 7,934 a Assurant Autodesk 5,630 a Avon Products Best Buy BioMarin Pharmaceutical 24,289 a Broadcom, Cl. A 9,414 a Chevron Cisco Systems 4,468 a CVS Caremark Dean Foods 21,812 a Deere & Co. Dover Electronic Arts 10,988 a EMC 43,393 a Energy Conversion Devices 6,083 a Estee Lauder, Cl. A Exxon Mobil Freeport-McMoRan Copper & Gold GameStop, Cl. A 11,776 a Gap Gilead Sciences 3,745 a Google, Cl. A 652 a Hess Home Depot Janus Capital Group JPMorgan Chase & Co. KLA-Tencor Kraft Foods, Cl. A Limited Brands MEMC Electronic Materials 6,790 a Microsoft National Oilwell Varco 3,358 a Nordstrom Oracle 14,628 a Pharmaceutical Product Development Precision Castparts QUALCOMM Schlumberger Thermo Fisher Scientific 7,677 a Union Pacific Unum Group Verizon Communications Visa, Cl. A Wal-Mart Stores Total Common Stocks (cost $45,572,983) Preferred Stocks.6% Germany Fresenius (cost $203,104) Total Investments (cost $45,776,087) 98.3% Cash and Receivables (Net) 1.7% Net Assets 100.0% a Non-income producing security. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $45,776,087. Net unrealized depreciation on investments was $6,553,126 of which $968,754 related to appreciated investment securities and $7,521,880 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. At September 30, 2008, the fund held the following forward foreign currency exchange contract: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contract Currency Amount Cost Value ($) at 9/30/2008 ($) Sales: Euro, expiring 10/01/2008 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures (a) Based on an evaluation of the Disclosure Controls and Procedures of Dreyfus Founders Funds, Inc. (the Funds) as of a date within 90 days of the filing date of this report, the Funds Principal Executive Officer (PEO) and Principal Financial Officer (PFO) have concluded that the Funds Disclosure Controls and Procedures provide reasonable assurance that information required to be disclosed in this report is recorded, processed, summarized, and reported within required time periods, and that information required to be disclosed in the report is accumulated and communicated to the Funds management, including the Funds PEO and PFO, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. (b) During the quarter ended September 30, 2008, there was no change in the Funds internal control over financial reporting that has materially affected, or that is reasonably likely to materially affect, the Funds internal control over financial reporting. Item 3. Exhibits Certifications required pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS FOUNDERS FUNDS, INC. By: /s/J . David Officer J. David Officer, President Date: November 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/J . David Officer J. David Officer, Principal Executive Officer Date: November 17, 2008 By: /s/Steven M. Anderson Steven M. Anderson, Principal Financial Officer Date: November 17, 2008 3
